DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 20-24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 20160381720 B1) in view of Kim et al (US 20180317268 A1).
Regarding claims 1, 3, Baek et al discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 0009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064) comprising: providing (transmits a message, Attach Request to a mobility management entity 130, the MME 130 transmits Create Session Request to a service a gateway 140; paragraph 0065) a session request associated with establishing a proximity services (establish a bearer connection for a relay in a network, UE 2, which is indicated by reference number 110 and is using ProSe, transmits a message, Bearer Resource allocation request; paragraph 0088, 0115), wherein the session request includes ProSe session specific information (the MME 130 sets a ProSe UE-to-network relay value in the ProSe authorized field of the Initial Context Setup Request, and informs the eNB 120 that corresponding UE is UE using ProSe UE-to-network relay in operation S120; paragraph 0070, 0087) including information that indicates a ProSe service type associated with the ProSe session (ProSe UE performs a Service Authorization procedure for a ProSe operation along with the ProSe function ; UE may include indication indicating that it is capable of a relay operation in the type field of the Attach Request message paragraph 0065, 0100); and receiving (receiving a service authorization request message from a first terminal and transmitting a service authorization response message to the first terminal : paragraph 00665, 0092) a session establishment response after providing the session request (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145), wherein the session establishment response includes at least one of: a ProSe session authorization indication associated with the UE (the service authorization response message includes validity time information related to a service authorization, an access point name, and a relay service code; paragraph 0010, 0132), or ProSe policy information for the ProSe service type associated with the ProSe session (providing relay service code-related information announcing services which are provided by UE-to-network relay and required for the discovery procedure performed between the remote UE and the relay UE; furthermore, the mobile communication system is capable of including an MCPTT client 2605, an SIP core 2610, a policy and charging rule function 2615; paragraph 0137, 0351).
However, Baek et al does not specifically teach that the ProSe session includes information that indicates the ProSe service type associated with  the ProSe session.
On the other hand, Kim et al, from the same field of endeavor, discloses an evolved packet core (EPC)  that can determine proximity of two UEs and perform an EPC-level ProSe discovery procedure to notify the UE of the determined result. For this EPC-level ProSe discovery, a ProSe Function serves to determine proximity of two UEs and notify the UE of the determined result (paragraph 0136). Furthermore, ProSe function may retrieve and store ProSe associated subscriber data and ProSe associated subscriber data from HSS, and perform authentication and configuration for EPC level ProSe discovery and EPC sub WLAN direct discovery communication. Also, the ProSe function may be operated as a location service client that enables EPC level discovery, and may provide the UE of information for assisting WLAN direct discovery and communication (paragraph 0137, 0155). In addition, in the Model B discovery scheme, if a remote UE transmits a PC5D request message (solicitation message) including a relay service code parameter to a relay UE, the relay UE checks a relay service code of the received PC5D message. If the checked relay service code is identical to a value set to the relay UE, the relay UE transmits a PC5D response message to the remote UE (paragraph 0166-0167, 0155-0156) .Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Kim to the communication system of Baek in order to provide a method for transmitting and receiving a discovery message between terminals in a ProSe communication process for the purpose of securing sufficient radio resource for performing ProSe communication.
Regarding claim 2, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session request is provided to an access and mobility management device (transmits a message, Attach Request to a mobility management entity 130, the MME 130 transmits Create Session Request to a service a gateway 140; paragraph 0065). 
Regarding claim 4, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session request is a ProSe session establishment request (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145). 
Regarding claim 4, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the ProSe session establishment request is provided in a non-access stratum transport container for ProSe (the ProSe function 720 is capable of determining whether corresponding UE is UE authorized to provide a relay service, based on its storing information; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145).
Regarding claim 6, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session establishment response is a ProSe session establishment accept message (transmitting a service authorization request message to a first network device and receiving a service authorization response message from the first network device; the first terminal is a relay terminal capable of performing a UE-to-network relay function; the first network device is a function related to a proximity-based servoce (ProSe function); the MME 130 contains an Attach Accept message and bearer context information in an Initial Context Setup Request message, and transmits the message to the eNB 120 in operation S120; paragraph  0065-0066, 0069).
Regarding claim 7, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session establishment response is received from a device configured with a ProSe management function (transmits Create Session Response to the MME 130 in response to the Create Session Request in operation S115; paragraph 0068-0069).
Regarding claim 8, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session request is a protocol data unit session establishment request (the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145).
	 Regarding claim 9, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein a PDU session type indicated by the PDU session establishment request is set to ProSe  (the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145). 
	Regarding claim 10, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session establishment response is a protocol data unit session establishment accept message (receiving the Create Session Response, the MME 130 contains an Attach Accept message and bearer context information in an Initial ; paragraph 0069).
	 Regarding claim 11, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session establishment response is received from a device configured with a session management function (the service authorization response message includes validity time information related to a service authorization, an access point name, and a relay service code; paragraph 0010, 0132).
	Regarding claim 12, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the ProSe session authorization indication indicates whether the UE is authorized for the ProSe service type associated with the ProSe session (the UE is capable of determining whether the relay discovery is performed using a threshold received from the ProSe function; paragraph 0135-0136).
	Regarding claim 13, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the ProSe service type is at least one of: a public safety service type; a commercial service type; a gaming service type; an interactive service type; an industrial Internet of things (IIOT) service type; or a wearable device service type (ProSe service can be used via a specific public land mobile network , access point name to connect to ProSe function, etc; paragraph 0056).
	 Regarding claim 14, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the ProSe policy information includes at least one of: authorization policy information associated with the ProSe service type (service authorization request message; ProSe UE performs a Service Authorization procedure for a ProSe operation along with the ProSe function, it may receive the APN for a PDN connection for a relay from the ProSe function ); discovery policy information associated with the ProSe service type (discovery message; providing relay service code-related information announcing services which are provided by UE-to-network relay and required for the discovery procedure performed between the remote UE and the relay UE); communication policy information associated with the ProSe service type; out-of-coverage operation information associated with one or more types of communication operation; or quality of service (QoS) policy information associated with one or more types of communication operation (paragraph 0149, 0175).
	Regarding claim 15, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the communication policy information includes at least one of: unicast communication policy information; broadcast communication policy information; groupcast communication policy information; or relay communication policy information (paragraph) 0077-0078).
	Regarding claim 16, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a user equipment (a prose UE performs an attachment procedure; paragraph 0064), wherein the session establishment response includes information associated with a validity timer for the ProSe session (the service authorization response message includes validity time information related to a service authorization, an access point name, and a relay service code; paragraph 0010, 0132).
	Regarding claim 20, Baek et al discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function
; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), comprising: receiving (receiving a service authorization request message from a first terminal and transmitting a service authorization response message to the first terminal ; paragraph 0065, 0092) a session request associated with establishing a proximity services session for a user equipment (establish a bearer connection for a relay in a network, UE 2, which is indicated by reference number 110 and is using ProSe, transmits a message, Bearer Resource allocation request; paragraph 0088, 0115), wherein the session request (the MME 130 sets a ProSe UE-to-network relay value in the ProSe authorized field of the Initial Context Setup Request, and informs the eNB 120 that corresponding UE is UE using ProSe UE-to-network relay in operation S120; paragraph 0070, 0087) includes ProSe session specific information including information that indicates a ProSe service type associated with the ProSe session (ProSe UE performs a Service Authorization procedure for a ProSe operation along with the ProSe function ; UE may include indication indicating that it is capable of a relay operation in the type field of the Attach Request message paragraph 0065, 0100); determining (the UE is capable of determining whether the relay discovery is performed using a threshold  received from the ProSe function; paragraph 0066, 0077), based at least in part on the ProSe session specific information (ProSe UE performs a Service Authorization procedure for a ProSe operation along with the ProSe function; UE may set indication indicative of Relay Capability in the UE network Capability field of the Attach Request message; furthermore, UE may set indication indicative of ProSe relay UE in the Device Property field of the Attach Request message ; paragraph 0100, 0115), a session establishment response, wherein the session establishment response includes at least one of: a ProSe session authorization indication associated with the UE (the service authorization response message includes validity time information related to a service authorization, an access point name, and a relay service code; paragraph 0010, 0132), or ProSe policy information associated with the ProSe session (providing relay service code-related information announcing services which are provided by UE-to-network relay and required for the discovery procedure performed between the remote UE and the relay UE; furthermore, the mobile communication system is capable of including an MCPTT client 2605, an SIP core 2610, a policy and charging rule function 2615; paragraph 0137, 0351); and providing the session establishment response (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145).  
However, Baek et al does not specifically teach that the ProSe session includes information that indicates the ProSe service type associated with  the ProSe session.
On the other hand, Kim et al, from the same field of endeavor, discloses an evolved packet core (EPC)  that can determine proximity of two UEs and perform an EPC-level ProSe discovery procedure to notify the UE of the determined result. For this EPC-level ProSe discovery, a ProSe Function serves to determine proximity of two UEs and notify the UE of the determined result (paragraph 0136). Furthermore, ProSe function may retrieve and store ProSe associated subscriber data and ProSe associated subscriber data from HSS, and perform authentication and configuration for EPC level ProSe discovery and EPC sub WLAN direct discovery communication. Also, the ProSe function may be operated as a location service client that enables EPC level discovery, and may provide the UE of information for assisting WLAN direct discovery and communication (paragraph 0137, 0155). In addition, in the Model B discovery scheme, if a remote UE transmits a PC5D request message (solicitation message) including a relay service code parameter to a relay UE, the relay UE checks a relay service code of the received PC5D message. If the checked relay service code is identical to a value set to the relay UE, the relay UE transmits a PC5D response message to the remote UE (paragraph 0166-0167, 0155-0156) .Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Kim to the communication system of Baek in order to provide a method for transmitting and receiving a discovery message between terminals in a ProSe communication process for the purpose of securing sufficient radio resource for performing ProSe communication.
	Regarding claim 21, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), wherein the network device is a device configured with a ProSe management function (transmits a message, Attach Request, to a mobility management entity (MME) 130 which is one of the network devices in operation S10; paragraph 0065, 0011). 
	Regarding claim 22, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), wherein the session request is a protocol data unit session establishment request (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145).
	Regarding claim 23, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function ; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065),  wherein the session establishment response is a protocol data unit session establishment accept message (receiving the Create Session Response, the MME 130 contains an Attach Accept message and bearer context information in an Initial ; paragraph 0069).
	Regarding claim 24, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), wherein the network device is a device configured with a session management function (transmits a message, PDN Connectivity Request, to an MME 130 which is one of the network devices  in operation S200 ; transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function ; paragraph 0092, 0107). 
	Regarding claim 25, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), further comprising: providing a session modification command after receiving the session establishment response, wherein the session modification command includes at least one of: an updated ProSe session authorization indication associated with the UE; or updated ProSe policy information for the ProSe service type associated with the ProSe session (UE may include indication indicating that it is capable of a relay operation in the type field of the Attach Request message ; the first terminal is a relay terminal capable of performing a UE-to-network relay function ; paragraph 0141-0143).
	Regarding claim 26, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function ; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), further comprising: obtaining subscription information associated with the UE; and determining whether the UE is authorized for ProSe sessions based at least in part on the subscription information (UE 2 transmitting the Attach Request has a subscription  which may be relayed, the MME 130 negotiates with an HSS150 to check subscription information regarding UE 2 and obtains UE context for a relay function in operation S105; paragraph 0067, 0084). 
	 Regarding claim 27, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by a network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), further comprising: selecting (the remote UE selects corresponding relay UE from among the discovered relay UE devices, and sets up a connection with the corresponding relay UE; the remote UE receives services from the network through the setup connection; paragraph 0136) a policy control device associated with determining the ProSe session authorization indication or the ProSe policy information; and obtaining the ProSe session authorization indication or the ProSe policy information from the policy control device (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145).   
	Regarding claim 28, Baek et al discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function
; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065) comprising: receiving  (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145), a session request associated with establishing a proximity services session for a user equipment (establish a bearer connection for a relay in a network, UE 2, which is indicated by reference number 110 and is using ProSe, transmits a message, Bearer Resource allocation request; paragraph 0088, 0115), wherein the session request (the MME 130 sets a ProSe UE-to-network relay value in the ProSe authorized field of the Initial Context Setup Request, and informs the eNB 120 that corresponding UE is UE using ProSe UE-to-network relay in operation S120; paragraph 0070, 0087) includes ProSe session specific information including information that indicates a ProSe service type associated with the ProSe session (ProSe UE performs a Service Authorization procedure for a ProSe operation along with the ProSe function ; UE may include indication indicating that it is capable of a relay operation in the type field of the Attach Request message paragraph 0065, 0100); selecting (the eNB 120 is capable of selecting relay UE to provide a ProSe UE-to-network relay service in operation S155), based at least in part on the ProSe session specific information (ProSe UE performs a Service Authorization procedure for a ProSe operation along with the ProSe function; UE may set indication indicative of Relay Capability in the UE network Capability field of the Attach Request message; furthermore, UE may set indication indicative of ProSe relay UE in the Device Property field of the Attach Request message ; paragraph 0100, 0115), a session management device for managing the ProSe session (the eNB 120 may set specific UE as relay UE, based on the authorization or the indication, transmitted from the MME, for allowing or commanding the specific UE to perform a relay operation, in operation S155; in addition, the eNB may select relay UE, by signaling dedicated RRC or broadcasting a system information block; paragraph 0073, 0091); and providing the session request to the session management device (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145). 
However, Baek et al does not specifically teach that the ProSe session includes information that indicates the ProSe service type associated with  the ProSe session.
On the other hand, Kim et al, from the same field of endeavor, discloses an evolved packet core (EPC)  that can determine proximity of two UEs and perform an EPC-level ProSe discovery procedure to notify the UE of the determined result. For this EPC-level ProSe discovery, a ProSe Function serves to determine proximity of two UEs and notify the UE of the determined result (paragraph 0136). Furthermore, ProSe function may retrieve and store ProSe associated subscriber data and ProSe associated subscriber data from HSS, and perform authentication and configuration for EPC level ProSe discovery and EPC sub WLAN direct discovery communication. Also, the ProSe function may be operated as a location service client that enables EPC level discovery, and may provide the UE of information for assisting WLAN direct discovery and communication (paragraph 0137, 0155). In addition, in the Model B discovery scheme, if a remote UE transmits a PC5D request message (solicitation message) including a relay service code parameter to a relay UE, the relay UE checks a relay service code of the received PC5D message. If the checked relay service code is identical to a value set to the relay UE, the relay UE transmits a PC5D response message to the remote UE (paragraph 0166-0167, 0155-0156) .Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Kim to the communication system of Baek in order to provide a method for transmitting and receiving a discovery message between terminals in a ProSe communication process for the purpose of securing sufficient radio resource for performing ProSe communication.
	Regarding claim 29, Baek et al as modified discloses a method (a method includes transmitting a service authorization request message to a first network device, the first network drive including a proximity-based service function; paragraph 009-0010) of wireless communication performed by a by network device (transmitting a service authorization request message to a first network device where the first network device is a function related to a ProSe function ; a mobility management entity (MME) 130 which is one of the network devices in operation S100; a prose UE performs an attachment procedure; paragraph 0064, 0065), further comprising: creating a ProSe session context based at least in part on receiving the session request (transmits Create Session Response to the MME 130 in response to the Create Session Request in operation S115; paragraph 0068-0069).
	Regarding claim 30, Baek et al discloses a user equipment (UE 1 or UE 2) for wireless communication (a prose UE performs an attachment procedure; paragraph 0064), comprising: a memory (UE 1 includes a memory); and one or more processors operatively coupled to the memory, the memory and the one or more processors (paragraph 0065) configured to: provide (a prose UE performs an attachment procedure; paragraph 0064) comprising: providing (transmits a message, Attach Request to a mobility management entity 130, the MME 130 transmits Create Session Request to a service a gateway 140; paragraph 0065) a session request associated with establishing a proximity services session (establish a bearer connection for a relay in a network, UE 2, which is indicated by reference number 110 and is using ProSe, transmits a message, Bearer Resource allocation request; paragraph 0088, 0115),  wherein the session request (the MME 130 sets a ProSe UE-to-network relay value in the ProSe authorized field of the Initial Context Setup Request, and informs the eNB 120 that corresponding UE is UE using ProSe UE-to-network relay in operation S120; paragraph 0070, 0087) includes ProSe session specific information including information that indicates a ProSe service type associated with the ProSe session (ProSe UE performs a Service Authorization procedure for a ProSe operation along with the ProSe function ; UE may include indication indicating that it is capable of a relay operation in the type field of the Attach Request message paragraph 0065, 0100); and receive (receiving a service authorization request message from a first terminal and transmitting a service authorization response message to the first terminal : paragraph 00665, 0092) a session establishment response after providing the session request (the service authorization response message includes validity time information related to a service authorization, an APN, and a relay service code; in addition, the Service Authorization request message may contain values of relay service codes that the relay UE needs to release, or an indication for requesting the extension of a lifetime along with the relay service codes ; paragraph 0132, 0145), wherein the session establishment response includes at least one of: a ProSe session authorization indication associated with the UE (the service authorization response message includes validity time information related to a service authorization, an access point name, and a relay service code; paragraph 0010, 0132), or ProSe policy information for the ProSe service type associated with the ProSe session (providing relay service code-related information announcing services which are provided by UE-to-network relay and required for the discovery procedure performed between the remote UE and the relay UE; furthermore, the mobile communication system is capable of including an MCPTT client 2605, an SIP core 2610, a policy and charging rule function 2615; paragraph 0137, 0351). 
However, Baek et al does not specifically teach that the ProSe session includes information that indicates the ProSe service type associated with  the ProSe session.
On the other hand, Kim et al, from the same field of endeavor, discloses an evolved packet core (EPC)  that can determine proximity of two UEs and perform an EPC-level ProSe discovery procedure to notify the UE of the determined result. For this EPC-level ProSe discovery, a ProSe Function serves to determine proximity of two UEs and notify the UE of the determined result (paragraph 0136). Furthermore, ProSe function may retrieve and store ProSe associated subscriber data and ProSe associated subscriber data from HSS, and perform authentication and configuration for EPC level ProSe discovery and EPC sub WLAN direct discovery communication. Also, the ProSe function may be operated as a location service client that enables EPC level discovery, and may provide the UE of information for assisting WLAN direct discovery and communication (paragraph 0137, 0155). In addition, in the Model B discovery scheme, if a remote UE transmits a PC5D request message (solicitation message) including a relay service code parameter to a relay UE, the relay UE checks a relay service code of the received PC5D message. If the checked relay service code is identical to a value set to the relay UE, the relay UE transmits a PC5D response message to the remote UE (paragraph 0166-0167, 0155-0156) .Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Kim to the communication system of Baek in order to provide a method for transmitting and receiving a discovery message between terminals in a ProSe communication process for the purpose of securing sufficient radio resource for performing ProSe communication. 
Allowable Subject Matter
Claims 17-19, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641